United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2468
                         ___________________________

                        Rodney Minter; Anthony Bertolone

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

       Jerry Bartruff, in his official capacity as Director of the IDOC, et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: June 12, 2019
                             Filed: September 19, 2019
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       Iowa inmates Rodney Minter and Anthony Bertolone brought this § 1983
action against the Iowa Department of Corrections (“IDOC”) and four IDOC officials
acting in their official capacities, alleging that IDOC’s administration of its Sex
Offender Treatment Program violates their constitutional rights to equal protection,
due process, and necessary medical care. The district court dismissed these federal
claims without prejudice for failure to exhaust administrative remedies, as 42 U.S.C.
§ 1997e(a) requires, and as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The
court declined to exercise supplemental jurisdiction over Plaintiffs’ state law claims
and dismissed the entire action. Minter and Bertolone appeal. Reviewing the
dismissal of their federal claims under Rule 12(b)(6) de novo, we reverse in part and
remand. See Martin v. Iowa, 752 F.3d 725, 727 (8th Cir. 2014) (standard of review).

                                   I. Background.

      Minter and Bertolone were convicted of Iowa sexual abuse offenses in 2012
and 2013. Each was sentenced to serve a lengthy prison term. Their Complaint
alleges: (i) they are required to complete Iowa’s Sex Offender Treatment Program
(“SOTP”), a six to eighteen month program; (ii) satisfactory completion of the SOTP
program reduces an inmate’s sentence by accruing earned-time credits that shorten
his date of discharge; (iii) IDOC offers the SOTP program only at a single,
overcrowded correctional facility; and (iv) plaintiffs are unable to participate in the
program because of its limited capacity, which under Iowa Code § 903A.2(2)
prevents any reduction of their sentences. They allege that exclusion from the SOTP
program deprives them of their Fourteenth Amendment procedural and substantive
due process liberty rights and to equal protection of the law, and their Eighth
Amendment right to necessary psychological or psychiatric medical care. The
Complaint seeks actual and punitive damages, attorneys’ fees, and entry of a lengthy
order that would mandate the recalculation of earned-time credits and effectively
require the district court to micro-manage the IDOC’s SOTP program.

      The district court granted Defendants’ motion to dismiss without prejudice on
two grounds. First, the court ruled that Plaintiffs failed to exhaust administrative
remedies before bringing suit under 42 U.S.C. § 1983, as 42 U.S.C. § 1997e(a)
requires. Second, the court ruled that “success on their claims would necessarily
implicate the invalidity of their lost earned-time credits,” and therefore the suit was
Heck-barred. Plaintiffs appeal, arguing Defendants have not met their burden to

                                         -2-
establish the affirmative defense of failure to exhaust, and their suit is not precluded
under Heck. We agree with the first contention and, in part, with the second.

                II. Failure to Exhaust Administrative Remedies.

       We are once again called upon to interpret 42 U.S.C. § 1997e(a), part of the
Prison Litigation Reform Act of 1995 (“PLRA”):

            No action shall be brought with respect to prison conditions under
      section 1983 of this title, or any other Federal law, by a prisoner
      confined in any . . . correctional facility until such administrative
      remedies as are available are exhausted.

In Belk v. State, the Supreme Court of Iowa held that an inmate may file an action for
state post-conviction relief under Iowa Code § 822.2(1)(e) “when alleging an
unconstitutional denial of his or her liberty interest based on the IDOC’s failure to
offer SOTP when SOTP is a necessary prerequisite to parole.” 905 N.W.2d 185, 191
(Iowa 2017). The district court concluded that the federal claims must be dismissed
without prejudice under 42 U.S.C. § 1997e(a) because “plaintiffs have not exhausted
their available postconviction remedies” under Belk. We disagree.

      The district court’s conclusion that state post-conviction judicial remedies are
“administrative remedies” that must be exhausted under § 1997e(a) is contrary to the
plain meaning of the statute. The term “administrative remedies” is not defined in the
PLRA so we look to its plain meaning. Consistent with common understanding,
Black’s Law Dictionary defines “administrative remedy” as “[a] nonjudicial remedy
provided by an administrative agency.” BLACK’S LAW DICTIONARY 1320 (8th ed.
2004). In Iowa, as elsewhere, “[a] postconviction proceeding is a civil action.” Belk,
905 N.W.2d at 188. Defendants cite no case holding that post-conviction judicial



                                          -3-
remedies are “administrative remedies” that must be exhausted under § 1997e(a). We
have not found an opinion that even addresses the question.

       Moreover, requiring exhaustion of state judicial remedies under § 1997e(a)
would modify the well-established principle that exhaustion of state remedies “is not
a prerequisite to an action under § 1983,” even an action by a state prisoner. Patsy
v. Bd. of Regents of Fla., 457 U.S. 496, 501, 507 (1982) (emphasis added). This
likely explains why Congress chose to limit § 1997e(a) exhaustion to “administrative
remedies.” As the Supreme Court has repeatedly noted, a primary purpose of the
PLRA’s mandatory exhaustion requirement is -

      to reduce the quantity and improve the quality of prisoner suits. . . . In
      some instances, corrective action taken in response to an inmate’s
      grievance might improve prison administration and satisfy the inmate,
      there obviating the need for litigation.

Porter v. Nussle, 534 U.S. 516, 524-25 (2002), citing Booth v. Churner, 532 U.S. 731,
737 (2001). Exhaustion of state judicial remedies does not serve this purpose (at least
not directly), reinforcing our conclusion that “administrative remedies” should be
construed consistent with its plain meaning. Compare Booth, 532 U.S. at 737-39.

       Our conclusion that Plaintiffs need not exhaust the state judicial remedy
authorized in Belk does not end the exhaustion inquiry. Plaintiffs’ § 1983 suit is an
action “with respect to prison conditions” and therefore is subject to § 1997e(a)’s
requirement that Plaintiffs exhaust “such administrative remedies as are available.”
See Martin, 752 F.3d at 727; 18 U.S.C. § 3626(g)(2). Defendants argue that, “to the
extent applicable, [Plaintiffs] may have to proceed with an administrative grievance
in the prison’s grievance system.” Failure to exhaust is an affirmative defense under
the PLRA; “inmates are not required to specially plead or demonstrate exhaustion in
their complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007). Defendants have not


                                          -4-
identified what administrative remedies may be available, and it is far from evident
what those remedies might be. Moreover, if Defendants identify a specific remedy,
Plaintiffs have the opportunity to contest whether that remedy is “available.” See
Ross v. Blake, 136 S. Ct. 1850, 1860-62 (2016); Porter v. Sturm, 781 F.3d 448, 451-
52 (8th Cir. 2015). These are not issues that can be resolved on this record.

                         III. Are the Claims Heck-Barred?

       Alternatively, the district court held that Plaintiffs “do not yet have a cause of
action under § 1983” because “success on their claims would necessarily imply the
invalidity of their lost earned-time credits.” This is a more complex issue, for it lies
at the intersection of two distinct federal remedies, habeas corpus, which requires
exhaustion of state remedies, see 28 U.S.C. § 2254(b), and § 1983, which does not.
See Heck, 512 U.S. at 480-81, 490-91 (Thomas, J., concurring), 501 (Souter, J.,
concurring in the judgment).

       Good-time (or earned-time) credits usually shorten an inmate’s sentence.
Therefore, when an inmate alleges unlawful deprivation of good-time credits, the
relief he seeks is immediate or speedier release from imprisonment and “his sole
federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500
(1973). In Heck, the Court applied this principle to § 1983 damage actions,
concluding that, if a judgment in plaintiff’s favor in a § 1983 damage action “would
necessarily imply the invalidity of his conviction or sentence,” the action “must be
dismissed unless the plaintiff can demonstrate that the conviction or sentence has
already been invalidated.” 512 U.S. at 487. In Edwards v. Balisok, applying Heck,
the Court held that a claim for declaratory relief and damages based on allegations
“that necessarily imply the invalidity” of the loss of good-time credits is not
cognizable under § 1983. 520 U.S. 641, 648 (1997); see Portley-El v. Brill, 288 F.3d
1063, 1066 (8th Cir. 2002) (“Habeas corpus, not § 1983, is the exclusive federal



                                          -5-
remedy when a state prisoner seeks restoration of good time credits taken away by a
prison disciplinary proceeding.”).

        In this case, the Complaint alleged that Defendants’ unconstitutional conduct
deprived Plaintiffs “of their statutory right to accrue earned-time credit . . . [and] of
receiving a reduction of sentence upon their completion of the SOTP.” Plaintiffs
requested damages and an order requiring “Defendants to recalculate . . . the
Plaintiffs’ accrued earned-time credit under Iowa Code section 903A.2 to reflect each
day that the Plaintiffs demonstrated good conduct and a willingness [to participate]
despite the IDOC’s decision to not place [them] into the SOTP.” Without question,
this is a claim for restoration of earned-time credits, so habeas corpus is the exclusive
federal remedy. The district court properly concluded this claim is Heck-barred.

       However, the Complaint also included an Eighth Amendment claim that
necessary medical care is being unconstitutionally denied, and claims for prospective
injunctive relief to remedy allegedly unconstitutional procedures in administering the
SOTP program. “Ordinarily, a prayer for such prospective relief will not ‘necessarily
imply’ the invalidity of a previous loss of good-time credits, and so may properly be
brought under § 1983.” Balisok, 520 U.S. at 648; see Muhammad v. Close, 540 U.S.
749, 754 (2004) (“[A]lthough [prison procedures] may affect the duration of time to
be served (by bearing on the award or revocation of good-time credits) that is not
necessarily so.”). The district court did not consider these issues in dismissing the
entire case without prejudice, and the record on appeal is inadequate to resolve them.

     Accordingly, the judgment of the district court is reversed, and the case is
remanded for further proceedings not inconsistent with this opinion.
                      ______________________________




                                          -6-